The Supreme Court of South Carolina
            In the Matter of William E. Hopkins, Jr., Respondent.

            Appellate Case No. 2021-000261



                                     ORDER


By opinion dated July 7, 2021, this Court disbarred Respondent. In re Hopkins,
Op. No. 28042 (S.C. Sup. Ct. filed Jul. 7, 2021) (Shearouse Adv. Sh. No. 23 at 9).
Thereafter, this Court granted Respondent's petition for rehearing following the
discovery that our July 7, 2021 decision was made without the benefit of existing
mitigating evidence, which was submitted to the Office of Disciplinary Counsel
(ODC), but which ODC failed to provide to the Commission on Lawyer Conduct
or to this Court. In re Hopkins, S.C. Sup. Ct. Order dated Aug. 19, 2021. The
matter was reheard on October 11, 2021, and after careful consideration of all
mitigating evidence, we hereby substitute the attached opinion for the previous
opinion, which is withdrawn.


                                 s/ Donald W. Beatty                          C.J.

                                 s/ John W. Kittredge                            J.

                                 s/ Kaye G. Hearn                                J.

                                 s/ John Cannon Few                              J.

                                 James, J., not participating.



Columbia, South Carolina
November 10, 2021
                   THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of William E. Hopkins, Jr., Respondent.

            Appellate Case No. 2021-000261


                              Opinion No. 28042
                  Submitted June 17, 2021 – Filed July 7, 2021
             Withdrawn, Substituted, and Refiled November 10, 2021


                           DEFINITE SUSPENSION


            Disciplinary Counsel John S. Nichols and Deputy
            Disciplinary Counsel Carey Taylor Markel, both of
            Columbia, for the Office of Disciplinary Counsel.

            Joseph Preston Strom, Whitney Boykin Harrison, and
            John R. Alphin, all of Columbia, for Respondent.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct and consents
to any sanction set forth in Rule 7(b), RLDE. We accept the Agreement and
definitely suspend Respondent from the practice of law for a period of three years.

                                        I.

Respondent was admitted to practice in 1993 and has no prior disciplinary history.
Respondent admits he transferred money from his trust account to cover payroll
and operating expenses for his law firm eleven times from November 30, 2017, to
July 13, 2018, in the total amount of $95,981.46. Respondent acknowledges he
was using client money to keep his law firm afloat and states he always intended to
repay the money. Respondent began to repay the trust account on June 26, 2018,
and completely repaid the account on September 30, 2018. The trust account has
been reconciled, and all monies have been repaid. Respondent has turned over all
accounting and bookkeeping functions to a licensed Certified Public Accountant
and has given all trust account responsibilities to another lawyer in the firm.
Respondent has also completed the Legal Ethics and Practice Program Ethics
School, Trust Account School, and Advertising School. Throughout the
disciplinary investigation, Respondent was responsive and fully cooperative.

Respondent admits his conduct violated the following provisions of the Rules of
Professional Conduct, Rule 407, SCACR: Rule 1.15 (requiring the safekeeping of
property) and Rule 8.4 (prohibiting misconduct). Respondent further admits he
failed to comply with Rule 417, SCACR (establishing financial recordkeeping
requirements). Respondent admits his conduct constitutes grounds for discipline
under Rule 7(a)(1), RLDE, Rule 413, SCACR (prohibiting violations of the Rules
of Professional Conduct). In light of Respondent's admissions of misconduct, we
accept the Agreement, and turn now to the issue of the appropriate sanction.

                                         II.

In connection with the Agreement, Respondent submitted an affidavit in
mitigation, which revealed that, at the time of the misconduct, Respondent was
suffering from undiagnosed mental and physical health conditions which caused
cognitive and neurological deficits.1 Specifically, Respondent submitted a report
from Dr. Robert McCarthy, a PhD, Licensed Professional Counselor, and Certified
Clinical Mental Health Counselor, who diagnosed Respondent with persistent
depressive disorder and Attention-Deficit/Hyperactivity Disorder (ADHD), a
1
  Following the issuance of our withdrawn July 7, 2021 opinion in this matter,
Respondent filed a petition for rehearing urging the Court to reconsider the
sanction in light of the mitigating evidence he provided to ODC. It was thereafter
discovered that ODC never submitted this mitigating evidence to the Commission
on Lawyer Conduct (Commission) or this Court. Indeed, ODC admits it
"inexplicably" failed to include Respondent's affidavit in mitigation with the other
case file materials when the matter was submitted to the Commission for review
and recommendation under Rule 21(c), RLDE, Rule 413, SCACR. Due to ODC's
failure, neither the Commission nor this Court had the benefit of reviewing
Respondent's mitigating information in considering the Agreement and the
appropriate sanction. In ODC's return and at rehearing, Disciplinary Counsel has
assured this Court that ODC and the Commission have both implemented new
internal procedures to avoid omissions of this type in the future.
neurological brain disorder characterized by inattention and impulsivity that
interferes with one's functioning. As a result of these diagnoses, Respondent has
undertaken a course of clinical treatment known as Low Energy Neurofeedback
(LENS). Since 2018, Respondent has received more than fifty LENS treatments,
which have improved his symptoms. Respondent testified at rehearing that he is
committed to his treatment and plans to continue it indefinitely.

Respondent also consulted with psychiatrist Donna S. Maddox, M.D., and
underwent a physical examination, cognitive tests, and blood tests. Dr. Maddox
diagnosed Respondent with a motor tic disorder, an unspecified neurocognitive
disorder secondary to B12 deficiency, pernicious anemia, hypothyroidism, and
depression. Respondent now takes multiple medications to treat his conditions. Of
the five listed diagnoses, all but the motor tic disorder have negative effects on
cognitive function. In her report, Dr. Maddox opined, to a reasonable degree of
medical certainty, "[i]t is likely that [Respondent's] neurocognitive impairment []
contributed to the poor judgment and decision-making."

At the rehearing, Respondent testified credibly that he is remorseful and regrets he
did not recognize and treat his symptoms sooner, rather than withdrawing and
isolating himself from the support of family, friends, and colleagues. Respondent
explained that at the time of the misconduct, "personally and professionally, I was
spiraling. It is so unfortunate it took a catastrophe like this for me to get the help I
needed." Respondent testified that he plans to continue treatment "for the rest of
[his] life" and believes he can make positive contributions to the legal profession if
he is allowed to practice law again. Respondent also submitted five character
affidavits from long-serving and well-respected members of the Bar, who
acknowledged Respondent's misconduct and attested to Respondent's remorse,
good character, fitness to practice law, and long history of service to the
community and the legal profession.

Although these mitigating circumstances do not, in any way, excuse Respondent's
misconduct, we find Respondent adequately demonstrated his undiagnosed mental
and physical conditions contributed to his commission of unethical conduct, and
therefore, we consider these circumstances in determining the proper sanction to be
imposed.

                                          III.

In light of Respondent's admitted misconduct and related mitigating circumstances,
we find a definite suspension of three years is the appropriate sanction.
Accordingly, we definitely suspend Respondent from the practice of law for a
period of three years, retroactive to July 7, 2021.2

DEFINITE SUSPENSION

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur. JAMES, J.,
not participating.




2
 We note Respondent has previously filed an affidavit with the Clerk of Court
showing that he has complied with Rule 30, RLDE, Rule 413, SCACR, and there
are no outstanding costs related to the investigation and prosecution of this matter
by ODC and the Commission on Lawyer Conduct.